Citation Nr: 1333532	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether a reduction in the disability rating for residuals of prostate cancer from 100 percent to 10 percent was proper.

2.  Entitlement to a rating in excess of 10 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1970 and from July 1974 to November 1976.
 
These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO reduced the disability rating for residuals of prostate cancer from 100 percent to 10 percent, effective April 1, 2007.

The Veteran testified before a Veterans Law Judge at an April 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the claims folder.

In March 2011, the Board remanded the issue of entitlement to an increased rating for residuals of prostate cancer for further development.

In November 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the April 2010 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.

The Veteran failed to respond to the November 2011 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In July 2006, the Veteran raised the issues of entitlement to service connection for a psychiatric disability and a disability manifested by fatigue (See VA Form 21-526 dated in July 2006).  In addition, a "Report of General Information" form (VA Form 21-0820) dated in February 2013 indicates that the Veteran raised the issue of entitlement to service connection for a cardiac disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the April 2010 hearing, the Veteran reported that he continued to receive VA treatment for his residuals of prostate cancer.  The most recent VA treatment records in the claims file are contained in the Denver Vista electronic records system and are dated to April 2010.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Evidence associated with the claims file, including a July 2007 statement from the Veteran, reflects that he has received treatment for his prostate cancer from the University of Colorado Cancer Center.  There are no treatment records from this facility in the claims file or among the Veteran's paperless records in the Virtual VA system.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant records from the University of Colorado Cancer Center.  As any such records are directly relevant to the issue of entitlement to an increased rating for residuals of prostate cancer, a remand is also necessary to attempt to obtain all relevant private treatment records.

Additionally, the Veteran has not been provided with a notice letter regarding his claim for an increased rating for residuals of prostate cancer in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Moreover, in the January 2007 rating decision the RO reduced the disability rating for residuals of prostate cancer from 100 percent to 10 percent, effective April 1, 2007.  In February 2007, the Veteran submitted a notice of disagreement with respect to this decision.  A statement of the case has not been issued as to this issue. 38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board must also therefore defer adjudication of the claim for an increased rating for residuals of prostate cancer because that issue is inextricably intertwined with the issue of whether the reduction in the disability rating for that disease was proper.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issue of whether the reduction in the disability rating for residuals of prostate cancer from 100 percent to 10 percent was proper.  The Veteran shall be given an opportunity to perfect an appeal.

2.  Send the Veteran a VCAA notice letter which provides an explanation of the disability rating and effective date elements of his claim and specifically informs him of the information and evidence required to substantiate his claim for an increased rating for residuals of prostate cancer.  A copy of this letter must be included in the claims file.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for prostate cancer and its residuals contained in the Denver Vista electronic records system and dated from April 2010 through the present, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  The AOJ shall ask the Veteran to complete an authorization for VA to obtain all records of his treatment for prostate cancer and its residuals from the University of Colorado Cancer Center.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

5.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

